DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/21/2022 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1-20 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objection to claim 18 has been withdrawn. 
The rejections of claims 1 and 4-6 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 22-23, filed 7/21/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-20 under 35 U.S.C. 112(a) have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the abnormality" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the abnormality" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a measurement terminal, comprising: a storage that stores, for each of one or more inspection objects, setting information comprising a coefficient [Symbol font/0x61] based on an inspection schedule and a coefficient β based on an abnormality importance; a processor; and a memory having instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: determining, based on audio data of sound received from an inspection object, an occurrence of an abnormal sound pattern; deriving, based on the setting information and for the inspection object, the coefficient [Symbol font/0x61] corresponding to the inspection schedule; deriving, based on the setting information and for the inspection object, the coefficient β corresponding to the abnormality importance; calculating, based on a predetermined equation and in response to the determining of the occurrence of the abnormal sound pattern, a measurement time Tm for reacquiring the audio data of the sound from the inspection object to be used for determining a presence or absence of a failure in the inspection object; and determining the presence or the absence of the failure in the inspection object based on the audio data of the sound from the inspection object based on the measurement time Tm, wherein the coefficient [Symbol font/0x61] is a value in a range of to 1, the coefficient β is a second value, and the predetermined equation is: Tm = T0 x [Symbol font/0x61] x β, where T0 is a fixed value set for the inspection object. 
Independent claim 8 recites a measurement system comprising: a measurement terminal comprising: a first communication device; a first processor; and a first memory having instructions that, when executed by the processor, cause the first processor to perform first operations, the first operations comprising: acquiring audio data of sound from an inspection object; transmitting, via the first communication device, the audio data of the sound from the inspection object and an analysis instruction of the audio data; receiving, via the first communication device, a determination result of a presence or an absence of a failure based on the audio data of the sound from the inspection object; and displaying the determination result on a display; and an analysis device comprising: a storage that stores -store, for each of one or more inspection objects, setting information comprising a coefficient [Symbol font/0x61] based on an inspection schedule and a coefficient β based on an abnormality importance; a second communication device; a second processor; and a second memory having instructions that, when executed by the processor, cause the second processor to perform second operations, the second operations comprising: receiving, via the second communication device, the audio data of the sound from the inspection object and the analysis instruction from the measurement terminal; determining, based on the audio data of the sound received from the inspection object, an occurrence of an abnormal sound pattern; deriving, based on the setting information and for the inspection object, the coefficient [Symbol font/0x61] corresponding to the inspection schedule; deriving, based on the setting information and for the inspection object, the coefficient B corresponding to the abnormality importance; calculating, based on a predetermined equation and in response to an occurrence of an abnormal sound pattern, a measurement time Tm for reacquiring the audio data of the sound from the inspection object to be used for determining the presence or the absence of the failure in the inspection object; determining the presence or the absence of the failure in the inspection object based on the audio data of the sound from the inspection object based on the measurement time Tm; and transmitting, via the second communication device, the determination result to the measurement terminal, wherein the coefficient [Symbol font/0x61] is a value in a range of 0 to 1, the coefficient β is a second value, and the predetermined equation is: Tm = T0 x [Symbol font/0x61] x β, where T0 is a fixed value set for the inspection object. 
Independent claim 10 recites a measurement method, comprising: acquiring audio data of sound from an inspection object; accessing a storage that stores, for each of one or more inspection objects, setting information comprising a coefficient a based on an inspection schedule and a coefficient B based on an abnormality importance; determining, based on the audio data of the sound acquired from the inspection object, an occurrence of an abnormal sound pattern; deriving, based on the setting information and for the inspection object, the coefficient [Symbol font/0x61] corresponding to the inspection schedule; deriving, based on the setting information and for the inspection object, the coefficient B corresponding to the abnormality importance; calculating, based on a predetermined equation and in response to the determining of the occurrence of the abnormal sound pattern, a measurement time Tm for reacquiring the audio data of the sound from the inspection object to be used for determining a presence or an absence of a failure in the inspection object; and determining the presence or the absence of the failure in the inspection object based on the audio data of the sound from the inspection object based on the measurement time Tm, wherein the coefficient [Symbol font/0x61] is a value in a range of 0 to 1, the coefficient β is a second value, and the predetermined equation is: Tm = T0 x [Symbol font/0x61] x β, where T0 is a fixed value set for the inspection object.
Independent claim 17 recites a non-transitory computer-readable medium storing a program that, when executed by a processer, causes a measurement terminal, which is a computer, to execute operations, the operations comprising: acquiring audio data of sound from an inspection object; accessing a storage that stores, for each of one or more inspection objects, setting information comprising a coefficient [Symbol font/0x61] based on an inspection schedule and a coefficient β based on an abnormality importance; determining, based on the audio data of the sound acquired from the inspection object, an occurrence of an abnormal sound pattern; deriving, based on the setting information and for the inspection object, the coefficient a corresponding to the inspection schedule; deriving, based on the setting information and for the inspection object, the coefficient B corresponding to the abnormality importance; calculating, based on a predetermined equation and in response to the determining of the occurrence of the abnormal sound pattern, a measurement time Tm for reacquiring the audio data of the sound from the inspection object to be used for determining a presence or an absence of a failure in the inspection object; and determining the presence or the absence of the failure in the inspection object based on the audio data of the sound from the inspection object based on the measurement time Tm, wherein the coefficient [Symbol font/0x61] is a value in a range of 0 to 1, the coefficient β is a second value, and the predetermined equation is: Tm = T0 x [Symbol font/0x61] x β, where T0 is a fixed value set for the inspection object. 
Independent claim 19 recites a non-transitory computer-readable medium storing a program that, when executed by a processor, causes an analysis device, which is a computer, to execute operations, the analysis device configuring a measurement system together with a measurement terminal, the measurement terminal being configured to acquire audio data of sound from an inspection object, transmit the acquired audio data of the sound from the inspection object and an analysis instruction of the audio data, receive a determination result of a presence or an absence of a failure based on the audio data of the sound from the inspection object, and display the determination result on a display, the operations comprising: receiving the audio data of the sound from the inspection object and the analysis instruction of the audio data from the measurement terminal; determining, based on audio data of the sound received from the inspection object, an occurrence of an abnormal sound pattern; accessing a storage that stores, for each of one or more inspection objects, setting information comprising a coefficient [Symbol font/0x61] based on an inspection schedule and a coefficient β based on an abnormality importance; deriving, based on the setting information and for the inspection object, the coefficient [Symbol font/0x61] corresponding to the inspection schedule; deriving, based on the setting information and for the inspection object, the coefficient β corresponding to the abnormality importance; calculating, based on a predetermined equation and in response to an occurrence of an abnormal sound pattern, a measurement time Tm for reacquiring the audio data of the sound from the inspection object to be used for determining the presence or the absence of the failure in the inspection object; determining the presence or the absence of the failure in the inspection object based on the audio data of the sound from the inspection object based on the measurement time Tm; and transmitting the determination result of the presence or the absence of the failure based on the audio data of the sound from the inspection object to the measurement terminal, wherein the coefficient [Symbol font/0x61] is a value in a range of 0 to 1, the coefficient β is a second value, and the predetermined equation is: Tm = T0 x [Symbol font/0x61] x β, where T0 is a fixed value set for the inspection object.
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 8, as recited in combination in independent claim 10, as recited in combination in independent claim 17, and as recited in combination in independent claim 19 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Chitoku Minoru et al. (JPH08-122305), teaches diagnosis of an abnormality of a bearing based on acoustoelectric (AE) signals and on data on a speed at which the bearing is turned and driven; based on data of the dimensions and speed, characteristic cycle times of respective AE signals are determined; a measurement time is set to three times the longest characteristic time determined (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 8, as recited in combination in independent claim 10, as recited in combination in independent claim 17, and as recited in combination in independent claim 19. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645